      Case 4:20-cv-00179 Document 30 Filed on 04/12/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        April 13, 2020
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

CHARLES JOHNSON,                                  §
                                                  §
         Plaintiff,                               §
VS.                                               § CIVIL ACTION NO. 4:20-CV-179
                                                  §
                                                  §
HUFFPOST.COM, INC., et al,
                                                  §
                                                  §
         Defendants.

                                             ORDER

       IT IS HEREBY ORDERED that pursuant to FRCP 41(a)(1)(A)(ii), Defendant Andy

Campbell is hereby dismissed from this suit without prejudice and subject to the reservations and

defenses. All Parties will bear their own costs and fees.
                       12th day of April, 2020, at Houston, Texas.
       SIGNED on this ______



                                                  ___________________________________
                                                         VANESSA D. GILMORE
                                                   UNITED STATES DISTRICT JUDGE
